DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group II, claims 22-28, in the reply filed on 8/19/2021 is acknowledged.
Claims 1-11, 13, 21, and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2021.

Drawings
The replacement drawings for Figures 1, 2A, 2B, 3A, 3B, 11 (sheets 1/14, 2/14, 3/14, 4/14, 5/14, and 14/14, six pages) were received on 1/27/2020.  These drawings are accepted; however, applicant is advised that these sheets of drawings were not labeled as replacements and the changes to the figures were not indicated or described.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 22 is directed to a method for making a composition comprising an antibody, or an
antigen-binding fragment thereof, that specifically binds a human LTBP1-proTGFβ1 complex
and/or a human LTBP3-proTGFβ1 complex, and does not bind a human GARP-proTGFβ1
complex; wherein the antibody, or the antigen-binding fragment thereof, inhibits TGFβ1 but does
not inhibit TGFβ2 or TGFβ3, the method comprising steps of:
i) providing at least one antigen comprising LTBP1-proTGFβ1 and/or LTBP3-proTGFβ1,
ii) selecting a first pool of antibodies, or antigen-binding fragments thereof, that specifically
bind the at least one antigen of step (i) so as to provide specific binders of LTBP1-proTGFβ1 and/or LTBP3-proTGFβ1;
iii) selecting a second pool of antibodies, or antigen-binding fragments thereof, that inhibit
activation of TGFβ1, so as to generate specific inhibitors of TGFβ1 activation;
iv) formulating an antibody, or an antigen-binding fragment thereof, that is present in the
first pool of antibodies and the second pool of antibodies into a pharmaceutical composition,
thereby making the composition comprising the antibody, or the antigen-binding fragment thereof.

	The claims as written are not enabled.  Executing the recited method steps will not provide formulations comprising the antibody or antigen-binding fragment with the properties required by the preamble of claim 22.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 as written is unclear as to whether one antibody from the first pool and one antibody from the second pool are formulated into the pharmaceutical composition (i.e. two antibodies are present).  Note that step (ii) indicates a first pool of antibodies (i.e. multiple antibodies) and step (iii) indicates a second pool of antibodies (i.e. multiple antibodies) while step (iv) indicates a single antibody from the first pool and the second pool.  The claim does not make clear how the antibody from the first pool and the antibody from the second pool are chosen for inclusion in the pharmaceutical composition.  It is also unclear if the claim intends a single antibody is in the pharmaceutical composition and that this single antibody must be present in both the first pool and the second pool.  In addition, the claim is unclear as to what positive, active step is required by the “formulating” of step (iv)?  Does it require admixing a pharmaceutically acceptable excipient with a selected antibody or something else?  The claim is unclear.
	Claims 23-27 depend upon claim 22.  These claims are directed to the method of claim 22 which “further comprises a step…”  However, claims 23-26 do not clearly indicate when these steps occur with respect to steps (i)-(iv) in claim 22.  For example, does the step set forth in claim 23 occur after step (ii) but before step (iii) of claim 22?  For example, does the step set forth in claim 24 occur before or after step (iv) in claim 22?  The claims are unclear.

Claim 25 recites “ selecting for antibodies, or antigen-binding fragments thereof , that are cross-reactive to human and rodent antigens.”  However, the claim does not set forth the positive, active steps required to perform this step.  In addition, it is unclear which antibodies are intended.  Are they the antibodies in the first pool, the second pool, and/or those formulated into the pharmaceutical composition?  Finally, the claim is unclear in failing to clearly identify the human and rodent antigens.  That is, they are not required to be human or rodent antigens of claim 22, step (i).  The claim is unclear.  See also claim 27 which depends from claim 22 and refers to a single antibody.
Claim 26 recites “generating a fully human or humanized antibody, or an antigen-binding fragment thereof, of the antibody, or antigen-binding fragment thereof.”  It is unclear which antibodies are intended.  Are they the antibodies in the first pool, the second pool, and/or those formulated into the pharmaceutical composition?  The claim is unclear.
Claim 28 is confusing in specifying the CDRs that are to be subjected to affinity maturation and/or optimization.  Executing the method steps of claims 22 and 27 will not necessarily produce an antibody with either of these sets of CDRs.  (The claim recites two sets of CDRs corresponding to two different antibodies.)  The claim is improperly requiring that the method will identify a particular product.  That is, the claim is predicting the results of the method being performed.  Essentially this is a reach through claim.  The recitation of “selecting” method steps does not correlate to a structural description of the resulting products.  It appears that this claim could be restructured as a product claim such as a pharmaceutical composition 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schurpf et al. (U.S. Patent Application Publication 2015/0361421).
Schurpf et al. discloses TGF-β complexes.  TGF-β can be complexed with LTBP1 or LTBP3.  TGF-β can also be complexed with GARP and LRRC33.  See paragraphs [0006-0007, 0081, and 0083].  The TGF-β1, TGF-β2, and TGF-β3 isoforms of TGF-β from various species are disclosed.  LTBP1 and LTBP3 protein sequences from various species are disclosed.  See at least paragraph [0047] and Tables 1, 6, and 8.  Antibodies that are cross-reactive to isoforms in multiple species including mouse and human are disclosed.  See paragraph [0438].  Generating antibodies, including humanized and optimized antibodies, is disclosed.  Affinity maturation is 
It would have been obvious to use human TGF-β1 complexed with human LTBP1 or human LTBP3 as an antigen and screen antibodies to select those specific for this complex and remove those that are not based on the disclosure of Schurpf et al.  (See step (i) of instant claim 22.)  One would have been motivated to eliminate antibodies binding to mature TGF-β1, binding to LTBP1 alone, binding to LTBP3 alone, and/or human GARP/proTGF-β1 in order to select antibodies with greater specificity to the desired antigen (i.e. human TGF-β1 complexed with human LTBP1 or human LTBP3).  (See instant claims 22 and 23.)  Schurpf et al. makes clear that it is desirable to select antibodies for their ability to decrease TGF-β signaling such as by blocking the release of TGF-β1 from proTGF-β1 complexed with LTBP1S.  Schurpf et al. makes clear that antibodies that can be selected using multiple screening steps and multiple pools of antibodies.  (See steps (ii) and (iii) of instant claim 22.)  Schurpf et al. discloses formulation of 
With respect to instant claims 24-25, it would have been obvious to confirm the isoform specificity (i.e. determining that the antibody binds human TGF-β1 and/or determining any cross-reactivity to other species of TGF-β1).  One would have been motivated to do so as part of the selection steps to more fully characterize the antibody.
With respect to instant claims 26-27, it would have been routine for those of ordinary skill in the art at the time of the effective filing date to generate antibodies, humanize antibodies, and optimize antibodies by affinity maturation as disclosed by Schurpf et al.  One would have been motivated to do so to provide improved affinity and/or better pharmaceutical properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa